11/18/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0449


                                         DA 21-0449
                                    _________________

JOSEPH and SHARLENE LOENDORF;
ABRAM and KATHY STEVENS,

             Plaintiffs and Appellees,

      v.                                                            ORDER

EMPLOYERS MUTUAL CASUALTY
COMPANY, a foreign corporation,

             Defendant and Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on November 17, 2021, this Court has found the brief in compliance
but determined that the proposed Appendix does not comply with the below-referenced
Rule and must be resubmitted.
       M. R. App. P. 12(1)(i) requires “[a]n appendix that includes the relevant judgment,
order(s), findings of fact, conclusions of law, jury instruction(s), ruling(s), or decision(s)
from which the appeal is taken[.]” The Appendix was not filed electronically, and the
Court is advised that Appellant plans to mail it. The Appellant’s opening brief, however,
includes a table of contents showing excessive and unnecessary district court documents
to be included in the Appendix. This Court has electronic access to the full District Court
record.    The Appellant need attach only the order(s) from which appeal is taken—
namely, the District Court’s orders on summary judgment and attorneys’ fees—and
should not include other pleadings, briefs, or documents that are part of the District Court
record.
       IT IS THEREFORE ORDERED that within ten (10) days of the date of this Order
the Appellant shall electronically file with the Clerk of this Court an Appendix containing
the revisions necessary to comply with the specified Rule and this Order and shall serve
copies of the revised Appendix on all parties of record;
       IT IS FURTHER ORDERED that, pursuant to Rule 12(4) of the Temporary
Electronic Filing Rules, Appellant shall submit a paper copy of the appendix with each of
the seven paper copies of the electronically filed brief.
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised appendix.
       The Clerk is directed to provide a true copy of this Order to counsel for the
Appellant and to all counsel of record.




                                                                              Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                November 18 2021